 



Exhibit 10.4
September 28, 2005
Mr. Glenn Aigen
27 Summit Road
Port Washington, NY 11050
Dear Glenn:
     This letter will confirm our agreement concerning the terms of your 2005
compensation. This Agreement is entered into for and in consideration of the
mutual covenants, agreements and promises set forth herein, and for other good
and valid consideration, the receipt and sufficiency of which is hereby
acknowledged. Your signature at the end of this letter will signify your
acceptance of and agreement to the provisions of this letter.
     1. 2005 Compensation. Subject to the terms and conditions of this
Agreement, you shall receive 2005 total compensation in an amount at least equal
to $1,049,000 (“2005 Minimum Total Compensation”). Your 2005 Minimum Total
Compensation amount (which includes amounts already paid to you for services
rendered in calendar year 2005) includes your current base salary through
December 31, 2005, Company contributions made on your behalf into the 401(k)
plan, and any other form of cash compensation that you may receive. You shall
continue to receive your current base salary on regularly scheduled paydays
through December 31, 2005. The 2005 year-end benefit payments are payable on or
around January 15, 2006.
     2. Termination of Employment. If your employment ceases prior to
December 31, 2005, you shall only be entitled to payment as follows.
     a. Termination for Cause. The Company, in it sole discretion, may terminate
your employment for Cause (as defined herein), upon written notice, and your
employment shall terminate on the date such notice is given. For purposes of
this Agreement, “Cause” means (i) continued failure to substantially perform
your duties with the Company after delivery by your Manager of a written demand
for substantial performance and a failure to cure in all respects within 10 days
of receiving the written demand; (ii) committing any willful act of fraud,
dishonesty, misrepresentation, breach of trust or act of moral turpitude;
(iii) willful violation of any law, rule, order or regulation that is
demonstrably and

 



--------------------------------------------------------------------------------



 



materially injurious to the Company; (iv) committing any act not approved of or
ratified by the Company involving any conflict of interest or self-dealing
relating to any aspect of the Company that is demonstrably and materially
injurious to the Company.
          (i) Payment upon Termination for Cause. If you are terminated for
Cause, the Company shall pay you all earned and accrued base salary and you
shall not be entitled to any other compensation or payments from the Company.
     b. Termination without Cause. The Company may terminate your employment
without Cause at any time between now and December 31, 2005.
        (i) Payment upon Termination without Cause. If the Company terminates
your employment without Cause, the Company shall provide you with the amounts
below as applicable:

  A.   any unpaid base salary that has been earned and accrued up to and
including the termination date, payable no later than the next regularly
scheduled payday; and     B.   any unused vacation days that you have accrued up
to the termination date, payable no later than the next regularly scheduled
payday; and     C.   a lump sum payment in an amount equal to your 2005 Minimum
Total Compensation, less any compensation payments that the Company has made to
you for services rendered in calendar year 2005, provided however, that you
provide the Company with a complete release of all claims in a form provided by
the Company. The lump sum described in this sub-paragraph C shall be payable
within 10 business days of the date that the Company receives a complete release
of claims from you. The Company may increase this lump sum payment in its sole
discretion.

     c. Resignation. You may terminate your employment with the Company at any
time. If you resign from your employment, the Company shall pay you all earned
and accrued base salary on the next regularly scheduled payroll date. You shall
not be entitled to any portion of your 2005 year-end benefit. Provided that you
give the Company at least two weeks advance notice of your resignation, the
Company shall pay you for any accrued and unused vacation days.

 



--------------------------------------------------------------------------------



 



        d. Death or Disability. In the event that you die or become entitled to
the Company’s long-term disability benefits under the Company’s long-term
disability policy, you shall be entitled to receive (i) earned and accrued base
salary and (ii) a pro rata portion of any year-end benefit that may be due to
you as of the date of your death or disability.
     3. Non-Solicitation. You acknowledge that the Company provides you with the
opportunity to work closely with various Company employees, officers and
directors and that the knowledge and experience acquired by these employees in
the course of their employment constitutes a valuable asset of the Company.
Accordingly, you agree that in order to protect the goodwill and valuable assets
of the Company, you shall not, without the express written consent of the
Company, directly or indirectly, on your behalf or on the behalf of any other
person or entity (i) solicit, induce or encourage the resignation of any
employee, officer, director or independent contractor of the Company;
(ii) interfere in any way with the relationship between the Company and any
employee, officer, director or independent contractor thereof; or (iii) hire any
individual whom the Company employed at any time during the six month period
preceding your departure from the Company. The restrictions in this paragraph 3
shall apply through December 31, 2005.
     a. Reformation and Severability. It is the intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permitted by law.
In case any provision of this Agreement shall be declared by a court of
competent jurisdiction to be invalid, illegal or unenforceable as written, the
parties agree that the court shall modify and reform such provision to permit
enforcement to the greatest extent permitted by law. In addition, if any
provision of this Agreement shall be declared invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall in no way be affected or impaired thereby.
     b. Remedies for Breach. You acknowledge that a breach by you of the
Non-Solicitation provision in this paragraph 3 would be material, and would
cause irreparable injury. You therefore agree that the rights and remedies of
the Company hereunder may be enforced both at law and in equity, by injunction
or otherwise, without the requirement that the Company post any bond or
security.
     c. Survival of Provision. You understand that this paragraph 3 shall
survive the termination of your employment, whether such termination is
voluntary or involuntary, by you or the Company, with or without cause.
     4. Entire Agreement. This letter agreement constitutes the entire agreement
between you and the Company as of the date hereof with respect to your
compensation and cannot be amended or terminated orally.

 



--------------------------------------------------------------------------------



 



     5. Governing Law. This letter agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed in that State, without regard to conflicts of law.
     6. Paragraph Headings. Paragraph headings used herein are included for
convenience of reference only and shall not affect the meaning of any provision
of this letter agreement.
     If you are in agreement with the terms of this letter, please so indicate
by signing and returning the enclosed copy of this letter, whereupon this letter
shall constitute a binding agreement between you and the Company.

         
 
      Very truly yours,
 
       
 
      Levin Management Co., Inc.
 
       
 
      By: /s/ Norris Nissim
 
       
 
      Name: Norris Nissim
 
      Title: Vice President and General Counsel
 
       
 
      BKF Capital Group, Inc.
 
       
 
      By: /s/ Anson M. Beard, Jr.
 
       
 
      Name: Anson M. Beard, Jr.
 
      Title: Chairman
 
       
 
      By: /s/ John C. Siciliano
 
       
 
      Name: John C. Siciliano
 
      Title: Chief Executive Officer
 
       
Acknowledged and Agreed:
       
 
       
 
       
 /s/ Glenn A. Aigen                                                          
                               9/28/05
        Date
       

 